DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 108-114, 118, 119, 122, and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger (U.S. 6,427,408) in view of Nguyen (U.S 8,146,314).
In re Claims 108 and 111, Krieger teaches a metal frame structure (13) having a first thermal expansion coefficient; and a panel (11) configured for covering at least a majority of a face of the frame structure, said panel having a second thermal expansion coefficient different from the first thermal expansion coefficient.  A solid-surface exterior face (27) is exposed to an exterior of the construction wall assembly and an interior face (22) is connected to the face of the frame structure (13)   The panel will be able to withstand (to some extant) the thermal structural differences between the frame structure and the exterior face.  Krieger teaches that the frame has studs (13).  (Figures 1-9)
Krieger does not specifically teach that a prefabricated panel with a frame structure that is structured from tracks and studs.  However, metal walls with studs and tracks are well known in the art as is evidenced by Nguyen.  As to the requirement that the construction wall be prefabricated, this would be obvious to one of ordinary skill in the art at the time of the effective filing date of invention.  Prefabricated wall panels are well known in the art, as is also evidenced by Nguyen.  
Nguyen teaches a prefabricated panel with a frame structure that is structured from tracks (70,80) and studs (40,50). (Figure 4) Modifying the wall panel taught by Krieger to have studs connected to channels would be obvious to one of ordinary skill in the art as of the effective filings date of the invention.  The metal studs and tracks taught by Nguyen give the wall structural stability
In re Claim 109, Krieger teaches at least one spacer (17) having a first face configured for facing the frame structure and an opposite second face configured for facing the interior face of the panel for maintaining a predetermined distance between the interior face and the frame structure.  (Figures 1-9)
In re Claim 110, Krieger teaches a first buffer (14) positioned between the interior face (22) and the frame structure (26) spaced along at least a majority of the panel.  (Figures 1-9)
In re Claim 112, Krieger teaches a butting isolating material (64) positioned within cavities formed between said tracks and/or studs.  (Figure 4)
In re Claim 113, Krieger teaches a plurality of mechanical adapters (16,17,61) for providing said connection of the interior face of the panel (11) to the frame structure (13) in a direct manner.  (Figures 1-9)
In re Claim 114, Krieger teaches mechanical adapter comprises a first end (tapered end of screw 61) configured to be securely introduced into the frame structure (13); a second end (screw head) facing away from the first end and having a surface that makes is possible to mount the interior face of the panel to said mechanical adapter; and a body (the cylindrical section of the screw shank)  extending between the first end and the second end.  The second end (screw head) has a circumcircle diameter which is greater than a circumcircle diameter of the body.  (Figures 1-9)
In re Claims 118, 119, and 123, Krieger teaches metal frame structure (13) and an exterior face (27) that is a wood veneer that is stained and lacquered in a factory.  Acrylic polymers and a methyl methacrylate are common lacquers used to finish a decorative.  (Column 2, Lines 31-50) 
In re Claim 122, Krieger teaches metal frame work studs (13) and panels (11) made from wood veneer and particle board.  Wooden material can have higher thermal expansion coefficients than metal frame.  However, should the applicant dispute this, thermal expansion coefficients are material properties It would have been obvious to one having ordinary skill in the art to have a panel material with a higher thermal expansion coefficient than a metal frame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Steel frames are durable and have coefficients ranging a 6.7-11 X10-6. Many durable panel materials such as and PVC, Corian, vinyl, fir wood, fiberboard have higher expansion coefficients.
Claim(s) 108 -114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (U.S. 5,749,187) in view of Nguyen (U.S. 8,146,314).
In re Claim 108, Umehara teaches a metal frame structure (6,7) having a first thermal expansion coefficient; and a panel (8,11) or (9,12)) configured for covering at least a majority of a face of the frame structure, said panel having a second thermal expansion coefficient different from the first thermal expansion coefficient.  A solid-surface exterior face exterior surface of layers(11,12) is exposed to an exterior of the construction wall assembly and an interior face is connected to the face of the frame structure (6,7)   The panel will be able to withstand (to some extant) the thermal structural differences between the frame structure and the exterior face.  (Figures 1-2)
As to the requirement that the construction wall be prefabricated, this would be obvious to one of ordinary skill in the art at the time of the effective filing date of invention.  Prefabricated wall panels are well known in the art, as is evidenced by Nguyen.  Nguyen teaches a prefabricated panel with a frame structure that is structured from tracks (70,80) and studs (40,50) as well as insolation (64) between those studs.  (Figure 4) Prefabricated panel are advantageous as they allow for increased of assembly of the structure at the construction site. 
In re Claim 109, Umehara teaches at least one spacer (13) having a first face configured for facing the frame structure and an opposite second face configured for facing the interior face of the panel for maintaining a predetermined distance between the interior face and the frame structure.  (Figures 1-2)
In re Claim 110, Umehara teaches a first buffer positioned between the interior face and the frame structure spaced along at least a majority of the panel.  (Figures 1-2)
In re Claim 111, Umehara teaches that the frame structure is structured from tracks(4,5) and studs(6,7).  (Figures 1-2)
In re Claim 112, Umehara teaches a butting isolating material (10) positioned within cavities formed between said tracks and/or studs.  (Figures 1-2)
In re Claim 113, Umehara teaches a plurality of mechanical adapters (screws and staples) for providing said connection of the interior face of the panel to the frame structure in a direct manner.  (Figures 1-2, Column 4, Lines 1-15)
In re Claim 114, Umehara teaches mechanical adapters/screws comprises a first end (tapered end of screw) configured to be securely introduced into the frame structure (7); a second end (screw head) facing away from the first end and having a surface that makes is possible to mount the interior face of the panel to said mechanical adapter; and a body (the cylindrical section of the screw shank)  extending between the first end and the second end.  The second end (screw head) has a circumcircle diameter which is greater than a circumcircle diameter of the body.  (Figures 1-2, Column 4, Lines 1-15)
Claim(s) 120 and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara (U.S. 5,749,187) in view of Nguyen (U.S. 8,146,314), and in further view of Certuse (U.S 20120023844).
In re Claims 120, and 121, Umehara has been previously discussed but does not teach a thermal conductive sheet or a tube.
Certuse discloses a thermal conductive sheet (46) which covers at least some portion of the interior side of the panel (6) and is adhered thereto.  At least one tube (38) configured for conveying thermal conductive fluid, said at least one tube/piping (38) is positioned between the thermal conductive sheet and the interior side of the panel (6), wherein said at least one tube is thermally coupled to the thermal conductive sheet which is configured for dispersing heat.  (Figures 4-6)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the thermal conductive sheet and piping taught by Certuse into the panel taught by Umehara.  The piping allows for the natural convection and dispersion of heat through the walls, helping to maintain a stable internal environment for the structure.
Allowable Subject Matter
Claims 115-117 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or adequately suggest a constructional wall assembly with the combination of characteristics specified in the claims. Of particular note are the requirements for a stopper disposed onto said body between the first end and the second end, and having a circumcircle diameter which is greater than a circumcircle diameter of the first end.  The surface of the second end has a cavity for receiving adhesive
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633